 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDJohn Sexton&Co., a Division of Beatrice Food Co.andJohn W.Knuth.Case 13-CA-11989March 25, 1975SUPPLEMENTAL DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND PENELLOOn October 2, 1974, the National Labor RelationsBoard issued a Decision and Order Remanding Pro-ceeding to the Administrative Law Judge' in "theabove-entitled proceeding in which it directed him todecide the case on its merits. On October 25, 1974,Administrative Law Judge Thomas S. Ricci issued theattached Supplemental Decision in this proceeding.Thereafter, Respondent filed exceptions to the Ad-ministrative Law Judge's Supplemental Decision and asupporting brief,General Counsel filed cross-excep-tions and a supporting brief, and Respondent filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the exceptionsand briefs and has decided to affirm the rulings,findings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order as modi-fied herein.'-The Administrative Law Judge concluded that Re-spondent violated Section 8(a)(3) and (1) of the Act bydischarging John Knuth because he persisted in filinggrievances under Respondent's collective-bargainingagreement with Local 705 of the International Brother-hood of Teamsters. We agree.The General Counsel contends, however, that Knuthwas also discharged because, in refusing to drive onNovember 17 with a suspended driver's license, he wasattempting to implement a contract right,' and thathis discharge for this reason constituted a separate vio-1213 NLRB No. 111.2The Administrative Law Judge inadvertently omitted the word "Supp-plemental" from the title of his Decision.3 The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions areincorrect. Standard DryWall Products, Inc,91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings4Respondent's request for oral argument is hereby denied, since therecord, exceptions, and briefs adequately present the issues and the posi-tions of the parties5According to General Counsel, Knuth's refusal to drive constituted anattempt to enforce the right of drivers to refuse to drive where driving wouldbe "in violation of any applicable statute" as provided for in art 14 of thecollective-bargaining agreement then in effect.lation of Section 8(a)(1) of the Act. The General Coun-sel'scontention is premised upon a finding being madethat Knuth was discharged at least in part for refusingto drive a truck on November 17. The AdministrativeLaw Judge expressly rejected this finding as pretextual.Rather, the Administrative Law Judge found thatKnuth was discharged solely because he filed manygrievances against Respondent, a finding which therecord supports and with which we are in completeagreement.However, even if Knuth had been discharged forrefusing to drive, as Respondent claims, we neverthe-less would be compelled to find that, considering Re-spondent's knowledge that Knuth's refusal stemmedfrom the apparent suspension of his license, his dis-charge would have been in violation of Section 8(a)(1)of the Act. For, under article 14 of the existing collec-tive-bargaining agreement,Knuth had an arguableright to refuse to drive with a suspended license and,thus, his assertion of that right constituted a grievancewithin the framework of the contract that affected therights of all the unit employees. The Board has consist-ently held that Section 7 of the Act protects employeesattempts, such as Knuth's, to implement the terms ofbargaining agreements irrespective of whether the as-serted contract claims are ultimately found meritoriousand regardless of whether the employees expressly referto applicable contracts in support of their actions or,indeed, are even aware of the existence of suchagreements.' Consequently, were we to find that Re-spondent's asserted reason for Knuth's dismissal wasnotpretextual,we nonetheless, under the circum-stances here, would find his discharge unlawful.However, wholly apart from the discharge issue, wefind that the Respondent did violate Section 8(a)(l)when it told Knuth, albeit falsely, that he was beingdischarged for refusing to accept a driving assignmenton November 17. As we have found above, Knuth, inrefusing to drive without a valid license in assertion ofa contract right, was protected by the Act. Thus, Re-spondent's conduct of merely telling him that hisrefusal to drive was the reason for his being fired hadthe tendency to restrain and coerce Knuth and hisfellow employees, who subsequently would learn of hisdischarge and the stated cause therefor, from thence-forth exercising their rights under the Act to seek im-plementation of contract provisions governing theiremployment with Respondent. Accordingly, we find an8(a)(1) violation based on this statement alone and6 Interboro Contractors,Inc.,157 NLRB1295(1966),enfd. 388 F.2d 495(C A. 2, 1967); andC&IAir Conditioning,Inc.,McKeon Construction,193NLRB 911(1971),enforcement denied 486F.2d 977 (C.A. 9. 1973).7Although the complaint does not specifically allege that Respondentindependently violated theAct by thisstatement, we find that this matteris encompassed in the broader allegations that Knuth was discharged fortrying to enforce the contract and that, thus, the Respondent was fully217 NLRB No. 12 JOHN SEXTON & CO.we shall order that Respondent cease and desist fromengaging insuch conduct.AMENDED CONCLUSIONS OF LAWRenumber paragraphs 1 and 2 of the AdministrativeLaw Judge's Conclusions of Law as paragraphs 2 and3, respectively, and insert the following paragraph asparagraph 1:1.By threatening to discharge employees for assert-ing or attempting to assert their rights under a collec-tive-bargaining agreement governing the terms andconditions of their employment, the Respondent hasengaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act."ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge, as modified below, andhereby orders that Respondent, John Sexton & Co., aDivision of Beatrice Food Co., Elk Grove Village, Il-linois, its officers, agents, successors, and assigns, shalltake the action set forth in the said recommended Or-der, as so modified:1. Insert the following paragraph as paragraph 1(a)of the recommended Order and reletter the subsequentparagraphs accordingly:"'(a)Threatening employees that they will be dis-charged for asserting or attempting to assert theirrights under a collective-bargaining agreement govern-ing, the terms or conditions of their employment."2. Substitute the attached notice for the Administra-tive Law Judge's notice.apprised of its existence as an issue In any event, we find that it was fullylitigated by the parties and that, therefore, no denial of due process isinvolved,APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found,after a trial, that we violated the Federal law by dis-charging an employee because he engaged in unionactivities:WE WILL NOT threaten to discharge our em-ployees for asserting or attempting to assert theirrights under a collective-bargaining agreementgoverning the terms or conditions of their employ-ment.81WE WILL NOT discharge or otherwise discriminateagainst any employee because he files grievancesagainst us, through his union.WE WILL NOT In any other manner interfere with,restrain, or coerce our employees in the exercise oftheir rights guaranteed in Section 7 of the NationalLabor Relations Act, except to the extent thatthose rights may be affected by an agreement re-quiring membership in a labor organization as acondition of employment, as authorized in Section8(a)(3) of the Act.WE WILL offer to John Knuth immediate andfull reinstatement to his former or substantiallyequivalent position without prejudice to his senior-ity and other rights and privileges and make himwhole for any loss of earnings he may, have suf-fered as a result of the discrimination against him.JOHN SEXTON & Co, A DIVISION OFBEATRICE FOOD CODECISIONSTATEMENT OF THE CASETHOMAS A.-Ricci, Administrative Law Judge: After a fullhearing on the merits of the substantive issue of the complaintin this proceeding, the complaint was dismissed in its entiretyon September 11, 1973. The dismissal rested exclusively onthe ground that the discharge of John Knuth, alleged to haveconstituted a violation of Section 8(a)(3) of the Act, had beenprocessed through final binding arbitration by the partiespursuant to their collective-bargaining agreement. On Octo-ber 2, 1974, the Board remanded the case for decision basedupon the record evidence, oral and documentary, as receivedin the National Labor Relations Board hearing. Accordingly,again upon the record as a whole and from my observationof the witnesses, I make the following findings and conclu-sions.A. The Question in BriefKnuth, a truckdnver, worked for the Respondent fromSeptember 1969 through November 1972. During that periodhe initiated a number of grievances against the Companythrough Teamster Local 705, his collective-bargaining agent,with which the Respondnet has had written contracts formany years. Knuth won certain major grievances, the Re-spondent paying him substantial sums in consequence, andlost others. He was dismissed summarily 4 days after submit-ting still another grievance. The complaint alleges he wasreleased in retaliation for his repetitive insistence upon exac-tion of contractually guaranteed employment rights throughthe Union, and that the act of discharge violated Section8(a)(1) and (3). Denying any illegal motive in its conduct, theRespondent contends,, in affirmative defense, that he wasdismissed because on November 17, 1974, he literally refusedto drive on a regularly and properly scheduled delivery route.There are questions of credibility presented, and there areconflicting inferences urged by the parties. The following 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDfacts, however, are established beyond question. On Thurs-day, November 16, while Knuth was on the road with histruck, a state trooper delivered to his home a written docu-ment reading:FINAL NOTICEOFFICE OF THE SECRETARY OF STATEINVESTIGATION SECTION5301W. Lexington Ave.Chicago, Ill.60644DateNovember 15, 1972Name John KnuthAddress4544 S. KnoxYou are hereby notified to appear at the above addressOn 11/17 1972 at 1:00 P.M.OfficerDahcinStar No.142ES-9-5616379 5600 HearingNotice of an Orderof Suspensionhas already been for-wardedto you, togetherwith instructions to surrenderthe items listed below. You havefailed to surrenderthem.Unlessthey are received at theabove address onor beforethe appearance date shown,itwill be necessaryfor you tobring them personally.[X] DRIVERS LICENSES K530 47941222[ ] CHAUFFEURS LICENSE[X] LICENSE PLATES[ ] REGISTRATION CARDFailure or refusal to surrender the items listed above isa violation of Section 6-301 or 8-123 of the IllinoisMotor Vehicle Law.The following morning, at 6 a.m., Knuth presented himselfat the company yard, where the drivers were gathered asusual and where the day's schedule of runs was posted. Hespoke to Bob Baldino, the supervisor in charge, and to JoeD'Amato, the Teamster 705 steward on the job, himself alsoa driver. Knuth's namewas on the driver list for that day. Inthe face of Baldino's insistence that he take the truck out andmake the deliveries, he refused. His refusal was reportedduring the day to James Mank, the dispatcher and Baldino'ssuperior,who arrived in the afternoon, and to NormanPorges, the general manager.During thatsameday Knuth reported to the office of theSecretary of State in keeping with the order of suspensiondetailed in the written notice he had received the previousThursday. He was told- the notice had been issued in error,that his driving license was not suspended, and that he neednot surrender either his driver's license or his license plates.Knuth was not scheduled to work on Saturday, November18.He was scheduled the following week and worked 5 con-secutive days. He was scheduled off Saturday, November 25,and that day received a telegraphic message from the Com-pany, telephoned to him at home, advising that "as of todayNovember 27, John Knuth is fired." No one advised Knuthof this intended action before that moment, and no one, onbehalf of the Company, advised any agent of the Union beforeKnuth arrived at the truck depot the following Monday,November 27_Another objective and absolute fact of record is that onThursday, November 30, Knuth returned to the office of theSecretary of State and was given a letter addressed "ToWhom It May Concern," certifying that he was in full com-pliance with all legal driving requirements. The officer inchargeevenaddedhistelephone -number to thedocument-a ready convenience for anyone who might wantto verify the statement. Knuth returned to the Company thatevening, but his request for reinstatement was rejected.B.CredibilityKnuth's testimony is that when he went to the truck depoton November 17 with the notice saying it was improper forhim to drive, he showed it to SupervisorBaldino, saying "Icouldn't drive," and when the supervisorsaid"nothing hecould do . . . I had to take the drive," he, Knuth, showed itto Union Steward D'Amato,again saying, "Ireceived a sus-pension. . . I don't think I want to jeopardize my job." BothBaldino and D'Amato told him that he nevertheless had todrive. Baldinois no longerwith the Respondent and was notcalledto testify; D'Amato gave shifting testimony. At onepoint he said Knuth did not tell him "that he could not legallydrive his truck." The steward also recalled, however, thatKnuth told him "Something about going to ,the Secretary ofStateand to have his license plates." D'Amato also said thedriver "showed me a piece of paper and I didn't read it all,I know therewas adate on it and he had to be there at oneo'clock." He then also admitted he puthis glasseson in orderto read the notice, but was familiar only with "the top of it,"he did not bother to read it all. I do not creditthisman'stestimonyagainstthat of Knuth. Knuth's testimony was cor-roborated by that of Baltazar, another driver.The night before, after finding the suspension notice at hishome, Knuth called the dispatcher, Marik, to alert him to thefact he would not be able to drive the next day because hislicensehad been suspended. According to Knuth's testimony,Marik told him he was greatly in need of men and would tryto utilize Knuth in some other way. Again, Marik's versionis different; he testified Knuth said only "that he had somebusinessto take care of at the Secretary of State the next day,"and asked for a driving assignment that would take him closeto that office. Marik said Knuth did not tell him why he hadto report to the Secretary of State.Marik was not present in the morning, when Knuth ar-nved with his suspension notice and talked to Baldino andD'Amato. But this is as convenient a place as any to considerthe dispatcher's credibility also. He andBaldinoreportedeverything that same day to Porges, thegeneral manager.Porges testified, and he said all he knew was what the twolower supervisors told him. He said he definitely decided todischarge the man that very day, after being told that Knuthhad refused to drive, and after the subordinates had told him"that he [Knuth] hadsome businessat the Secretary of State'soffice. . . " I am asked to believe that not one of these three JOHN SEXTON & CO.meni Marik, D'Amato, and Porges, professional truckdriv-ers all, knowing that Knuth refused to drive, and that he hadto report to the office of the Secretary of State-asked, eitherof him or of one another, why it was that the driver had togo to that office, that not one of them knew or suspected thatthe problem involved the driver's drivinglicense. I am askedto believe that Knuth, with the written revocation of licenseinhis hands, would talk to BaIdino, Marik, and D'Amatoabout it, would ask for time off-without driving-to dosomething about it, but would say nothing to any of themabout the very substance of the official notification.Apart from the inherent implausibility of the driver hold-ing back on the heart of his reason forrefusingthe drivingassignmentthat day, there is more in the testimony castinga very serious doubt upon the credibility of the Respondent'switnesses.After straightening out the State's record concern-ing hisdriving license that Friday, Knuth telephoned thedispatcher in the evening, and advised him, according to histestimony, that hewas now inthe clear, that he would be backto work regularly on Monday, 'and that he was available forassignmenteven the'next day, Saturday, if there were workto be done. Marik,as a witness,said he received many callsevery evening from drivers, to ask about the next day'sschedule, to ask such questions as "What do you have meon," or "Whattime," andthings of that kind. His version ofKnuth's call that night is that the man said he had been outon the truck of another driver, Baltazar,duringthat day, andnot another word. Marik insisted Knuth did not tell him whyhe called, and he did not bother to ask him. In short, Marikattributes an irrational and pointless act to the driver. Marikeven said he had learned earlier in the day, from Baltazar,thatKnuth had accompanied him earlier. What are thechances Knuth, in trouble with his employer after refusing adirect order to drive in themorning,relieved now of theworry about losing his license, and no doubt happy to goabout his normal work, would call the dispatcher-hisboss-to tell him nothing? More important, what are thechances Marik would say nothing to him, now that the deci-sionhad already been made with finality-according toPorges-to discharge the man? Why did not Marikat leasttellhim not to report on Monday? On the face of his tes-timony,Marik cannot be believed.There is also a direct conflict in testimony between Knuthand Porges.After obtaining the exculpating note from theSecretary of State's office on Thursday, November 30, Knuthreturned to the plant, and, as he testified, showed it to Porgesand D'Amato. As Knuth testified: "Mr. Porges read it andhe handed it back to me and he said that it didn't meannothing to him and if I thought it meant something to me Ishould take it down to my grievance proceeding coming upand as far as he was concerned I was fired." According toPorges: "John [Knuth] related the incidents, he had a pieceof white paper in his hand. Conversation was basically thatI could not drive that day, I shouldn't have been fired. JoeD'Amato supported him. I can recall Joe saying give him onemore chance." Porges added he refused the request and toldKnuth to "go through grievance."It is toofacile a story to refer so passingly to Knuth's veryformal document from the Financial Responsibility Depart-ment of the Secretary of State, as a "piece of paper." WhenKnuth told the boss of the "incidents" which explained why83he "could not drive that day," he must have been emphasiz-ing the erroneous suspension of his driver's license. Therecould be no other reason for him to have that "piece of paper"in his hands. I do not believe D'Amato's, Marik's, andPorges' stories. I fmd that the company managers knew, fromthe first day, that Knuth's driver's license had been sus-pended and they refused to recognize that fact as sufficientreason for him, not to drive until the matter was resolved. Thecompany representatives also knew, of course, that it wouldhave been improper if not unlawful for him to drive, to saynothing of the danger that liability insurance might not beeffectivewhile he drove under such a disability. And theRespondent also knew, of necessity, of the provision in itscontractwith Teamsters Local 705 that effectively saidKnuth was not to drive that day. iThere is a certain persuasiveness in the assertion set out inthe Respondent's brief that no employer carrying on a truck-ing business would discharge a man whose license was sus-pended and who refused to drive for that reason. As thisrecord does show the Respondent was aware of such restraintupon Knuth, I also fmd that whatever its true motivationmay have been, the one it stated in Knuth's discharge notice,and that it reasserted at the hearing, is not the true reason forhis discharge. A reason there had to be, not only in the mindof management for dismissing him, but also in the thinkingof the Union, through its steward, D'Amato, in failing tosupport Knuth's position on the morning of November 17and in advising him, to drive a truck in violation of bothapplicable law and the Union's own contract. And it is thetheory of complaint that the true reason for the discharge isthe fact Knuth filed too many grievances through the Unionto suit the Company. Indeed, there is even a hint in the recordthat he filed too many for the Union's comfort.C. Protected Union Activity1.Knuth startedas a 10-percent driver, at the bottom ofthe seniority list; for several months he worked only 2 or 3days a week. Because of his subordinate status, the Respond-ent did not contribute to the Union's health and welfare fundon his behalf. Knuth protested, to the supervisors and to boththe Local 705 stewards-D'Amato and Ramacotti. Knuthread the union contractas givinghim these fringe benefits,too. The Company paid.2. In December 1971, Knuth was suspended allegedly forhaving two accidents in 1 year. He filed a grievance claimingthe Company was wrong. The grievance went to arbitration,he won, and was paid about $700 in compensation.3. In June 1972 Knuth was suspended again because of a$1 shortage in his travel expense account. He filed anothergrievance, again there was arbitration pursuant to the con-tract, and again the Union prevailed. Thistimehe was re-1Art. 14 in the collective-bargaining agreement then in effect contains thefollowing provision-Dangerous Conditions Section 4 Under no circumstances will an Em-ployee be required or assigned to engage in any activity involvingdangerous conditions of work or danger to person or property or inviolation of any applicable statute or court order, or in violation of agovernment regulation relating to safety of person or equipment. Theterm "dangerous condition of work" does not relate to the type of cargowhich is hauled or handled 84DECISIONSOF NATIONALLABOR RELATIONS BOARDstored to good standard and paid about $1,500 in loss ofwages.4.About a month later Knuth complained to dispatcherMarik that his pay was between $9 and $12 short; he read theunion contract as calling for full pay while a man was waitingassignment in the warehouse, but the Company thought hewas only entitled to 15 minutes' pay, unless a supervisor, inwriting, authorized more. Knuth then brought the questionto the union steward's attention, but, by that time, the 5-daycontract period allowed for filing grievances had passed, andthe matter died.5.There was once still another dispute between Knuth andmanagement involving a money shortage. He was suspendedin discipline, and lost "a week or two in pay." The recordshows no details about this except that he filed a grievanceand that it was resolved in favor of the Company.6.Finally, Knuth wrote out another grievance and handedit to Supervisor Gatles, a supervisor, on the morning of Mon-day,November 20, when he returned to work after beingcleared a few days earlier by the Secretary of State. It will berecalled he telephoned the dispatcher on the evening of Fri-day, November 17, to say he was available for assignment forthe following day. When Knuth arrived at the depot on Mon-day, the schedule of assignment for the previous Saturdaywas still posted, and it showed that a driver with less senioritythan he had been given a run, but not Knuth. As he read theunion contract, Knuth should have been given that run in-stead.When he told Ramacotti, the union steward, aboutthis,Ramacotti said "claim the money." Knuth did that.There is no indication as to what was ever done about thatcomplaint.D. Analysis and Conclusionsdelayed,but instead"Procedure would have it we contact theunion offices,the business agent to apprise him of the situa-tion,whenever we suspect a grievance to be filed."With thisPorges then had to explain why no one on behalf of theCompany spoke to any agent of the Union anyway. He saidthree calls were made to Heim,the business agent,but "hedid not answer our calls." He also said each day of that weekhe asked Supervisor Gatles had he been able to get in touchwith Heim and always the answer was no. And finally,Porgesadmitted no one even attempted to give notice to the twounion stewards-D'Amato and Ramacotti-who appearedeveryday at the plant as regular company drivers.The inference that Knuth was discharged because he filedunion grievances,and not because of the November 17 inci-dent, is inescapable on this total record.It is an unfair laborpractice to discriminate against an employee because he turnsto his collective-bargaining agent to enforce his contractrights against the employer.Illinois Ruan Transport Corpora-tion,165 NLRB227 (1967).And the Board has held it is nota defense to the complaint that the employee may have beenwrong in the grievance complaint he urged against the Com-pany.Mushroom TransportationCo., Inc.,142 NLRB 1150(1963),reversed on other grounds 330 F.2d 683(C.A. 3,1964).This is certainly not the case of a deliberate andhabitual troublemaker filing repetitive grievances totallylacking in merit.Knuth turned out to be right in most of hiscomplaints.But he did file many of them.Indeed,consideringTeamsters Steward D'Amato's cooperative attitude with thedispatcher's insistence that Knuth drive on November 17without a license, it seems clear that the Union,too, was tiredof the man's grievances and was happy to see him fired.I find, as alleged in the complaint, that the Respondentdischarged Knuth because he filed grievances through hisUnion, and that it thereby violated Section 8(a)(1) and (3) oftheAct.The offense of refusing to drive, if offense itwas-what with the contract clearly providing he should notdrive with a suspended license-occurred on November' 17.Despite Porges' statement that he decided upon the dismissalthat very day, he did nothing about it until a week later andtold nobody about his asserted decision. Nothing happenedin connection with Knuth's work between November 17 and25 except the fact he filed still another grievance when heclaimed pay for Saturday work which he did not perform. Topush his discharge action back from November 25 to the daythe alleged misconduct took place, Porges gave inconsistentand unconvincing explanations. During the first day of thehearing he said he makes it a practice always to wait 5 daysafter deciding to discharge a man before doing so. This waspurely a self-serving statement and had no objective evidenti-ary value. He also said at this point of his testimony that theunion contract required the 5-day delay: ". . . it is specifi-cally written in there there is a 5-day waiting period." But hiscontract with Local 705, the one which governed Knuth'semployment, contains no such provision. Moreover, he didnot communicate in any way with any agent of the Union atall.-Recalled by the Respondent to testify in defense a secondtime the next day, Porges changed his story. Now he said itwas not a contractual requirement that disciplinary action beTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCERespondent's activities as set forth herein, occurring inconnection with the operations of the Respondent in its com-mercial activities, have a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstructingcommerce and the free flow thereof.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act. The Respondent must rein-state John Knuth to his former position or, if that job nolonger exists, to a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges, anditmust make him whole for any loss of earnings resultingfrom the discrimination against him, with interest at 6 per-cent.The Respondent must also cease from in any othermanner interfering with the statutory self-organizationalrights of its employees. JOHN SEXTON & CO.85CONCLUSIONS OF LAWIt.By discharging John Knuth for filing grievances throughhis Union,the respondent has engaged in unfair labor prac-tices within the meaning of Section 8(a)(1) and (3) of the Act.2.Theaforesaid unfair labor practices are unfair laborpractices within themeaningof Section 2(6) and (7) of theAct.Upon the foregoing findings of fact, conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER'The Respondent, John Sexton and Co., a Division of Bea-trice Food Co., Elk Grove Village, Illinois, its officers, agents,successors,and assigns,shall:It.Cease and desist from:(a)Discharging or in any other manner discriminatingagainst its employees because they file grievances throughtheir Union.(b) In any other manner interfering with,restraining, orcoercing employees in the exercise of the right to self-organi-zation, to form,join, or assist labor organizations,to bargaincollectively through representatives of their own choosing,and toengagein other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or torefrain from any and all such activities.2. Take the following affirmative action necessary to effec-tuate the policies of the Act:,(a)Offer to John Knuthimmediate and full reinstatementto his former job,or if that job no longer exists, to a substan-tially equivalent position without prejudice to his seniorityand other rights and privileges.(b)Make John Knuth whole for any loss of earnings hemay have lost by payment to him of a sum of money equalto the amount he would have normally earned as wages fromNovember 25, 1972, to the date of the Respondent's offer tohim of full and complete reinstatement, together with interestat the rate of 6 percent per annum, less his net earnings duringthe aforesaid period.(c)Preserve and, upon request,make available to theBoard or its agents,for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports,and all other records necessary toanalyze the amount of backpay due under the terms of theOrder.(d) Post at its Elk Grove Village, Illinois, place of business,copies of the attached notice marked "Appendix."3 Copiesof said notice on forms provided by the Regional Director forRegion 13, after being duly signedby itsrepresentatives, shallbe posted by the Respondent immediately upon receiptthereof, and be.maintainedby it for 60 consecutive daysthereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by it to insure that said notices are notaltered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 13, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.2 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations,be adopted by the Board and becomeits bindings,conclusions,and Order, andall objectionsthereto shall bedeemed waived for all purposes3In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals,the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."